DETAILED ACTION
This Office Action is in response to the amendment filed on February 9, 2022. Claims 1-5, 8-15, and 18-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 4-5, 8-11, 14-15, and 18-20 and the cancellation of claims 6-7 and 16-17 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received February 9, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose constructing the MPM list by deriving a DC mode as one of the candidate intra prediction modes to include the DC mode in the MPM list and based on the current block being the non-square block, the reference samples used for calculating the DC value include top or left reference samples in a reference line n according to a width and a height of the current block, where n is not 0. This language corresponds to the newly amended language of claims 1, 11, and 20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 8, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0176493 (“Wang”), which corresponds to a provisional application filed June 29, 2018 in view of U.S. Patent No. 11,044,470 (“Kim”) which corresponds to foreign priority applications filed in May 2018.
With respect to claim 1, Wang discloses the invention substantially as claimed, including:
An image decoding method performed by a decoding apparatus (see Abstract Figs. 1A and 3 item 30, showing and describing an image decoding method performed by a decoding apparatus), the method comprising: 
constructing a Most Probable Mode (MPM) list including candidate intra prediction modes for a current block (see Abstract, ¶13, describing that the decoder constructs a MPM list including intra prediction candidates modes for the current block); 
deriving an intra prediction mode of the current block from the MPM list based on MPM index information indicating the intra prediction mode of the current block among the candidate intra prediction modes included in the MPM list (see ¶13, describing that the decoder obtains a value of an intra prediction mode index for the current block and uses it to determine the intra prediction mode of the current block according to the MPM list, i.e., derives an intra prediction mode of the current block from the MPM list based on MPM index information indicating an intra prediction mode for the current block among the candidate intra prediction modes included in the MPM list); 
generating prediction samples of the current block based on the intra prediction mode (see ¶13, describing that the decoder obtains prediction values for the current block according to the intra prediction mode of the current block and reference samples, i.e., generates prediction samples of the current block based on the prediction mode); and 
generating a reconstructed picture based on the prediction samples (see ¶13, describing that the decoder obtains reconstructed sample values for the current block of the picture according to the prediction values for the current block, i.e., generates a reconstructed picture based on the prediction samples), 
wherein the constructing of the MPM list includes deriving a DC mode as one of the candidate intra prediction modes to include the DC mode in the MPM list, based on a case in which a value of reference line index information indicating a reference line used for intra prediction of the current block is not equal to 0 (see Fig. 9, ¶¶191-193, 202-204, 213, 220-224, describing combining/harmonizing two different approaches various ways in the system, including constructing the MPM list such that the DC mode is included in the candidate prediction modes of the MPM list based on the reference line index information indicating that the reference line is not 0), 
wherein the DC mode is derived as the intra prediction mode of the current block based on the MPM index information indicating the DC mode among the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to elements above describing the use of MPM index information to indicate a chosen mode among the candidate intra prediction modes included in the MPM list and that the DC mode may be one of these modes in the list), 
wherein based on the value of the reference line index information not being equal to 0, a reference line n is used for generating the prediction samples of the current block, wherein the n is greater than 0 (see Fig. 9, reference lines 1-3 and ¶¶13, 190-191, 287-288, 534-537, describing that the decoder receives a reference line index value and if it is not equal to zero, another reference line (e.g., 1, 3) according to that index (e.g., 1, 2) is used for generating prediction samples of the current block), and
…
Wang does not explicitly disclose how the DC value is calculated when a DC mode is chosen among candidates in the MPM list, i.e., it does not disclose wherein the generating of the prediction samples of the current block comprises: calculating a DC value for the current block by using specific reference samples among reference samples in the reference line n of the current block, wherein the reference samples includes left reference samples and top reference samples in the reference line n of the current block, and deriving the prediction samples based on the DC value, wherein the specific reference samples are determined based on whether the current block is a square block or a non-square block, wherein, based on the current block being the square block, the specific reference samples used for calculating the DC value includes both the left reference samples in the reference line n and the top reference samples in the reference line n, wherein, based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific reference samples used for calculating the DC value (i) include the top reference samples in the reference line n and (ii) do not include the left reference samples in the reference line n, and wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific reference samples used for calculating the DC value (i) include the left reference samples in the reference line n and (ii) do not include the top reference samples in the reference line n.
However, in the same field of endeavor, Kim discloses such a calculation, i.e. Kim discloses:
wherein the generating of the prediction samples of the current block comprises:
calculating a DC value for the current block by using specific reference samples among reference samples in the reference line n of the current block, wherein the reference samples includes left reference samples and top reference samples in the reference line n of the current block (see Figs. 42-44, 12:5-30, 36:27-37:15, showing and describing that the DC value for the current block may be calculated by using specific reference samples of a reference line n of the current block, including left and top reference samples of the reference line n (e.g., 1 or 3), of the current block), and
deriving the prediction samples based on the DC value (see 36:27-37, describing that the DC value may be used for intra prediction of the current block, i.e., samples based on the DC value),
wherein the specific reference samples are determined based on whether the current block is a square block or a non-square block (see 36:27-37:15, describing that the reference samples used to obtain the DC value depend on whether the current block is square or non-square), 
wherein, based on the current block being the square block, the specific reference samples used for calculating the DC value includes both the left reference samples in the reference line n and the top reference samples in the reference line n  (see Fig. 42, 36:27-36:60, describing that, based on the current block being a square block, the DC value is obtained based on reference samples on the left and the top in reference line n), 
wherein, based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific reference samples used for calculating the DC value (i) include the top reference samples in the reference line n and (ii) do not include the left reference samples in the reference line n  (see citations and arguments with respect to elements above and Fig. 43, 36:61-37:7, describing that if the current block is rectangular, i.e., non-square, and its upper side length is greater than its left side length, i.e., the width is greater than the height, the reference samples used include the top reference samples in the reference line n and not the left samples), and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific reference samples used for calculating the DC value (i) include the left reference samples in the reference line n and (ii) do not include the top reference samples in the reference line n (see citations and arguments with respect to elements above and Fig. 44, 37:8-15, describing that if the current block is rectangular, i.e., non-square, and its left side length is greater than its upper side length, i.e., the width is less than the height, the reference samples used include the left reference samples in the reference line n and not the top samples). 
At the time of filing, one of ordinary skill would have been familiar with the calculation of the DC value in the DC mode and have understood that, as evidenced by Kim, one way to calculate such a value when the DC mode is chosen for a current block is to use both left and top neighboring samples if the current block is square, and if it is not square use those samples adjacent to the longer side as described by Kim. Accordingly, to one of ordinary skill in the art at the time of filing using such a calculation in the coding system of Wang when the DC mode is chosen for a particular current block would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include calculating the DC value based on both left and top neighboring samples if the current block is 
With respect to claim 4, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally discloses: 
wherein based on the value of the reference line index information not being 0, MPM flag information indicating whether the intra prediction mode of the current block is selected among MPM candidate intra prediction modes is not signaled, and a value of the MPM flag information is derived as 1 (see Wang ¶495, describing that when the reference line index is not 0, the MPM flag is not signaled and derived as true, i.e., 1, and ¶231 indicating that the MPM_flag indicates whether the intra mode of the current block is derived/selected from the MPM candidate list).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of dependent claim 4. Wang/Kim additionally discloses: 
wherein based on the value of the reference line index information not being 0 and the value of the MPM flag information being derived as 1, the MPM index information is signaled (see citations and arguments with respect to claim 4 above describing that based on the reference line index information being not 0, the MPM flag information is derived as 1, and Wang ¶¶216, 222, describing that when the MPM flag is 1, the MPM index is signaled). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 8, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally discloses:
wherein, based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top reference samples used for calculating the DC value is the same as the width of the current block, and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left reference samples used for calculating the DC value is the same as the height of the current block (see citations and arguments with respect to claim 1 above and Kim Figs. 43-44, 36:61-37:15, showing and describing that where the width is greater than the height only the samples adjacent to the top horizontal length are used, i.e., the number of top samples used is the same as the width, and where the width is less than the height only the samples adjacent to the left vertical length are used, i.e., the number of left samples used is the same as the height). 
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 8.
With respect to claim 9, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally discloses:
wherein, based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top reference samples used for calculating the DC value is the same as a number of the left reference samples, and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left reference samples used for calculating the DC value is the same as a number of the top reference samples (see Kim Figs. 19, 23, 26, 20:43-48, 23:57-24:7, showing and describing that the reference sample sets used to calculate the DC value may be such that, based on the current block being non-square, the number of reference samples included in the reference sample set from the longer side of the current block may be based on the length of the shorter side, i.e., where the width is greater than the height, the number of top reference samples used is the same number of the left reference samples, e.g., 4, and where the width is less than the height, the number of left reference samples is the same as the number of top reference samples).
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 9.
With respect to claim 10, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of dependent claim 9. Wang/Kim additionally discloses:
wherein, based on the current block being the non-square block and the width of the current block being greater than the height of the current block, the top reference samples used for calculating the DC value include odd numbered samples or even numbered samples (see Kim Figs. 9, 36:63-66, 60:63-21:3, describing that where the block is non-square, and the height and width are different, e.g., the width is greater than the height, the DC value may be calculated from the even numbered reference samples or odd numbered reference samples).
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 10.
With respect to claim 11, Wang discloses the invention substantially as claimed. As detailed above, Wang in view of Kim discloses each and every element of independent claim 1. Wang/Kim additionally discloses:
An image encoding method performed by an encoding apparatus (see Abstract Figs. 1A and 2 item 20, showing and describing an image decoding method performed by an encoding apparatus), the method comprising:
constructing a Most Probable Mode (MPM) list including candidate intra prediction modes for a current block (see citations and arguments with respect to corresponding decoder element of claim 1 above and ¶¶52, 54, 147, 286, describing that the encoder and decoder elements perform the same/identical prediction functions – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element);
deriving an intra prediction mode of the current block based on the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element);
generating MPM index information indicating an intra prediction mode of the current block among the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element); 
gererating prediction samples of the current block based on the intra prediction mode (see ¶¶128-133, describing that the encoder generates intra predicted samples of the current block according to the intra prediction mode); and
encoding image information including at least one of reference line index information indicating a reference line used for intra prediction of the current block or the MPM index information (see citations and arguments with respect to corresponding decoder element of claim 1 above and describing that the reference line index information indicates a reference line for intra prediction of the current block and ¶¶190-191, 288, 496, describing that the reference line index and MPM index are signaled to the decoder, i.e., it is encoded by the encoder), 
wherein the constructing the MPM list includes deriving a DC mode as one of the candidate intra prediction modes to include the DC mode in the MPM list, based on a case in which a value of the reference line index information is not equal to 0 (see citations and arguments with respect to corresponding element of claim 1 above);
wherein, based on the intra prediction mode of the current block being derived as the DC mode included in the MPM list, the MPM index information is generated as an index value indicating the DC mode among the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to elements above and claim 1 above describing the use of MPM index information to indicate a chosen mode among the candidate intra prediction modes included in the MPM list and that the DC mode may be one of these modes in the list), 
wherein based on the value of the reference line index information not being equal to 0, a reference line n is used for generating the prediction samples of the current block, wherein the n is greater than 0 (see citations and arguments with respect to corresponding element of claim 1 above), and
wherein the generating of the prediction samples of the current block comprises:
calculating a DC value for the current block by using specific reference samples among reference samples in the reference line n of the current block, wherein the reference samples includes left reference samples and top reference samples in the reference line n of the current block (see citations and arguments with respect to corresponding element of claim 1 above), and
deriving the prediction samples based on the DC value (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the specific reference samples are determined based on whether the current block is a square block or a non-square block (see citations and arguments with respect to corresponding element of claim 1 above), 
wherein, based on the current block being the square block, the specific reference samples used for calculating the DC value includes both the left reference samples in the reference line n and the top reference samples in the reference line n (see citations and arguments with respect to corresponding element of claim 1 above), 
wherein, based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific reference samples used for calculating the DC value (i) include the top reference samples in the reference line n and (ii) do not include the left reference samples in the reference line n  (see citations and arguments with respect to corresponding element of claim 1 above), and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific reference samples used for calculating the DC value (i) include the left reference samples in the reference line n and (ii) do not include the top reference samples in the reference line n (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 14, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses each and every element of independent claim 11 and dependent claim 4, the combination of which is incorporated herein. Wang/Kim additionally discloses: 
wherein based on a value of the reference line index information being not 0, MPM flag information indicating whether an intra prediction mode of the current block is selected among MPM candidate intra prediction modes is not signaled, and a value of the MPM flag information is derived as 1 (see citations and arguments with respect to corresponding element of claim 4 above). 
The reasons for combining the cited prior art with respect to claims 1 also apply to claim 14.
With respect to claim 15, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally discloses: 
wherein, based on a value of the reference line index information being not 0, and a value of the MPM flag information is derived as 1, the MPM index information is signaled (see citations and arguments with respect to corresponding element of claim 5 above). 
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 15.
With respect to claim 18, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 11. Wang/Kim additionally discloses: 
wherein based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top reference samples used for calculating the DC value is the same as the width of the current block, and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left reference samples used for calculating the DC value is the same as the height of the current block (see citations and arguments with respect to claim 8 above). 
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 18.
With respect to claim 19, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 11. Wang/Kim additionally discloses:
wherein, based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top reference samples used for calculating the DC value is the same as a number of the left reference samples, and 
wherein, based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left reference samples used for calculating the DC value is the same as a number of the top reference samples (see citations and arguments with respect to claim 9 above).
The reasons for combining the cited prior art with respect to claim 1 so apply to claim 9.
With respect to claim 20, claim 20 recites the elements of claim 11 in computer-readable storage medium format rather than method format. Wang teaches that its method may be executed by a   non-transitory computer-readable digital storage medium storing a bitstream (see ¶¶21-23, 26, 63, 73, 75, 80-81, 557-560, describing that the system may be embodied by software stored in a non-transitory computer-readable storage medium which generates and stores a bitstream). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim and further in view of U.S. Patent Publication No. 2020/0413069 (“Lim”).
With respect to claim 2, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally teaches
wherein the constructing of the MPM list includes the DC mode … (see citations and arguments with respect to claim 1 above)
Wang/Kim does not explicitly disclose wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list.
However, in the same field of endeavor, Lim discloses: 
wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list (see ¶215, describing that the order of the DC mode in the MPM list may be arbitrary and may include the DC mode on the last order of the MPM list).
At the time of filing, one of ordinary skill would have been familiar with MPM lists and the ordering of modes, including the DC mode, within those lists and have understood that, as evidenced by Lim, such ordering may be arbitrary and may include the DC mode as the last mode in that order. Accordingly, to one of ordinary skill in the art at the time of filing, including the DC mode on the last order of the MPM list of Wang/Kim would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the DC mode on the last order of the MPM list in the MPM-based coding system of Wang/Kim as taught by Lim.
With respect to claim 12, Wang discloses the invention substantially as claimed. As described above Wang/Kim discloses all the elements of independent claim 11 and Wang in view of Kim and Lim 
wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list (see citations and arguments with respect to corresponding element of claim 2 above). 
The reasons for combining the cited prior art with respect to claim 2 also apply to claim 12.
Claim Rejections - 35 USC § 103
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim and further in view of U.S. Patent Publication No. 2021/0029352 (“Zhang”), which corresponds to foreign priority dated November 2018.
With respect to claim 3, Wang discloses the invention substantially as claimed. As detailed above, Wang in view of Kim discloses all the elements of independent claim 1. Wang/Kim additionally teaches:
wherein the constructing of the MPM list includes the DC mode … (see citations and arguments with respect to claim 1 above)
Wang/Kim does not explicitly disclose wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list.
However, in the same field of endeavor, Zhang discloses: 
wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list (see ¶¶350-351, describing that the DC mode may be the first mode of the list).
At the time of filing, one of ordinary skill would have been familiar with MPM lists and the ordering of modes, including the DC mode, within those lists and have understood that, as evidenced by Zhang, such ordering may include the DC mode as the first mode in that order. Accordingly, to one of ordinary skill in the art at the time of filing, including the DC mode on the first order of the MPM list of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the DC mode on the first order of the MPM list in the MPM-based coding system of Wang/Kim as taught by Zhang.
With respect to claim 13, Wang discloses the invention substantially as claimed. As described above Wang in view of Kim discloses all the elements of independent claim 11 and Wang in view of Kim and further in view of Zhang discloses each and every element of claim 3, the combination of which is incorporated herein. Wang/Kim/Zhang additionally discloses: 
wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list (see citations and arguments with respect to corresponding element of claim 3 above). 
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481